Citation Nr: 1738584	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1. Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD), affective disorder, depressive disorder, NOS, and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran appeared at a videoconference hearing in October 2016 before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, affective disorder, and anxiety disorder, as a result of his service. Specifically, at the October 2016 videoconference hearing, the Veteran testified that he has prior diagnoses of PTSD, affective disorder, depressive disorder, NOS, and anxiety disorder. The Veteran testified that he served in Vietnam and that he saw people shot and killed. The Veteran asserts that he disagrees with the findings in the VA examiner's reporting that the Veteran gave invalid responses. Instead, the Veteran argues that the VA examiner had a bias towards him, which he reported, and that the examination report is inaccurate in its findings. The Veteran also points out that the VA examination reports, together with his treatment records, contain inconsistencies in diagnoses.

VA treatment records from December 2010 to September 2015 include treatment for and a diagnosis of PTSD. Social Security Administration (SSA) records include diagnoses for affective disorders, with a notation of a diagnosis of PTSD.

The Veteran was afforded a VA examination in October 2011. The examiner found that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-IV criteria, and that the Veteran does not have a mental disorder that conforms to the DSM-IV criteria. The examiner reported that "[t]he validity profile was suggestive of intentional distortion."

The Veteran was afforded an additional VA examination in January 2013. The examiner noted that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV criteria, but found that the Veteran had another Axis I and/or II diagnosis, to include depressive disorder, NOS. However, no opinion was provided regarding the etiology of the Veteran's diagnosed acquired psychiatric disorder.

The Veteran was again afforded a VA examination in August 2015. The examiner found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-V criteria. The examiner further reported that the Veteran does not have a mental disorder that conforms with DSM-V criteria.

A VA 21-3101 Request for Information indicates that the Veteran served in Vietnam from September 1968 to January 1969.

The Board remands this matter for a VA examination that clarifies the Veteran's acquired psychiatric disorder, to include PTSD, and for an opinion as to the etiology of any diagnosed psychiatric disorders. 

Primarily, pursuant to 38 C.F.R. § 3.304 (f)(3) and given the above facts, the Board finds that the Veteran has confirmed service in Vietnam, and, thus, his fear of hostile military or terrorist activity is conceded. See 38 C.F.R. § 3.304 (f) (3). Considering the Veteran's assertions and verified service in Vietnam, the Board finds this information to be sufficient to establish that the Veteran was in Vietnam and feared hostile military activity, to include "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 38 C.F.R. § 3.304 (f)(3) (2016). Thus, this matter turns upon whether there is a current diagnosis of PTSD, and if so, whether, in accordance with the liberalized law, there is a nexus between the Veteran's in-service stressors and his diagnosed PTSD. 

Last, the Board notes that given the course of the appeal, the regulations pertaining to psychiatric disorders were amended. See 79 Fed. Reg. 45,093 (August 4, 2014) (effective August 4, 2014). Specifically, the regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-V, as opposed to the DSM-IV. Id. However, the regulation states that it was not the intent of the Secretary to have the rule change apply to cases that had been certified to or were pending before the Board at the time of the change. Id. As the Veteran's claim was certified after August 4, 2014, whether the Veteran has a psychiatric diagnosis, to include a diagnosis of PTSD, will be determined based on the criteria in the DSM-V. Therefore, the Board seeks a clarification as to whether the Veteran has psychiatric diagnoses, and if so, whether the Veteran's PTSD is the result of the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA and/or private treatment records. Should they exist, associate such with the Veteran's electronic claims record.

2. Thereafter, schedule a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted, to determine the nature and etiology any acquired psychiatric disorder, to include PTSD, affective disorder, depressive disorder, NOS, and anxiety disorder. The electronic claims file, to include the Veteran's service treatment records, lay statements, and treatment records, must be reviewed by the examiner. 

The VA examiner's opinion should specifically address the following: 

(a) Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis under the diagnostic criteria found in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V). Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the DSM-V. 

The examiner is to reconcile any contradictory findings with those present in the VA treatment records and those present in the October 2011, January 2013, and August 2015 VA examinations.

(b) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity. See October 2016 videoconference hearing transcript; see August 2015 statement in support of claim for PTSD; see also stressors set forth above as noted in the October 2011, January 2013, and August 2015 VA examinations.

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(c) If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based. 

(d) Should there be a diagnosis of a psychiatric disability other than PTSD, discuss whether it is at least as likely as not (50 percent or more probability) that the currently diagnosed psychiatric disability other than PTSD was caused or aggravated by the Veteran's period of active service, or whether it at least as likely as not, had its onset during service. 

A complete explanation must be provided for all opinions. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's assertions. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

